DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-31-21 has been entered. 
Claims 1-110, 116, 117, 124, 125 have been canceled. Claims 111-116, 118-123 and 126 are under consideration. 
Applicant's arguments filed 8-31-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Information Disclosure Statement
The translation of Riet filed 12-19-19 was missing Figure 10 and the Figure on pg 164 are missing, but the copy of Riet provided by the Examiner on 6-20-19 contains the entirety of the Figures. 
Claim interpretation
111:

    PNG
    media_image1.png
    196
    991
    media_image1.png
    Greyscale
(a) HER2 scFV is the 1st antigen binding domain, CD28 TM is the transmembrane domain, CD3 is the CD3 signaling domain, but it does not have CD28 signaling domain (because it just has CD28 transmembrane domain). (b) VEGFR2 EC is the 2nd antigen binding domain, CD28 TM is the transmembrane domain, CD28 IC is the “2nd intracellular signaling domain [comprising] a co-stimulatory CD28 polypeptide sequence, but not a CD3 signaling domain”. 
Claim Rejections - 35 USC § 103
Claims 111-114, 118-122, 126 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riet (Dissertation Universitat zu Koln, 2010) in view of Holash (PNAS, Aug. 20, 2002, Vol. 99, No. 17, pg 11393-11398), Bostrom (Science, 2009, Vol. 323, pg 1610-1614), and Ahmed (20130280220). 
Riet described T-cells with a 1st chimeric protein comprising an Lκ signal peptide, C6-B1D2scFv (which targets tumor antigen HER2 (i.e. ERBB2, see pg 10 of Riet)) and CD3ζ TM, and a 2nd chimeric protein comprising an Lκ signal peptide, BW431/26scFv (which targets tumor antigen CEA), and CD28 (pg 164). 

    PNG
    media_image2.png
    346
    629
    media_image2.png
    Greyscale

111: (a) The 1st chimeric protein is on top: C6-B1D2scFV (which targets HER2) is the 1st antigen binding domain, CD3ζ TM is the transmembrane domain, and CD3ζ IC is the signaling domain. The 1st chimeric protein does not have CD28 signaling domain which is equivalent to “wherein said 1st polypeptide does not comprise a co-stimulatory domain”. (b) The 2nd chimeric protein is on bottom: BW431/26scFV (which targets tumor antigen CEA) is the “receptor that binds a second antigen”, CD28 TM is the transmembrane domain, CD28 is the “2nd intracellular signaling domain that comprises a co-stimulatory domain, wherein the co-stimulatory domain comprises a co-stimulatory CD28 polypeptide sequence, but not a CD3ζ signaling domain”. 
118: (a) The 1st chimeric protein is on bottom: BW431/26scFV (which targets CEA) is the “1st extracellular antigen binding domain that binds a 1st antigen expressed on a tumor cell”, CD28 TM is the transmembrane domain, CD28 is the “1st intracellular signaling domain that comprises a co-stimulatory CD28 domain, wherein the co-stimulatory domain comprises a co-stimulatory CD28 polypeptide sequence, but not a nd chimeric protein is on the top: C6-B1D2scFV (which targets HER2) is the “receptor that binds a 2nd antigen”, CD3ζ TM is the transmembrane domain, and CD3ζ IC is the signaling domain. This chimeric protein does not have CD28 signaling domain which is equivalent to “wherein said 2nd polypeptide does not comprise a co-stimulatory domain”. 
Riet did not teach one of the chimeric proteins bound VEGF as required in claims 116 and 124. 
However, Holash described a T-cell comprising a chimeric protein encoding VEGF receptor 2 Fc fragments that bound and “trapped” VEGF, and suppressed tumor growth and vascularization in vivo (pg 11394, Fig. 1, VEGF-TrapR1R2; pg 11395, col 1, "superior pharmacokinetic properties of VEGF-TrapR1R2"). 
In addition, Bostrom made a bispecific antibody that targeted HER2 and VEGF (“Variants of the antibody Herceptin that interacts with HER2 and VEGF at the antigen binding site”), and Ahmed taught “Functional testing of the HER2/VEGFA bispecific TanCAR T-cells” (pg 14, top of col. 2). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to make a T-cell comprising a chimeric protein that targets HER2 and a 2nd protein as described by Riet on pg 164 wherein the 2nd protein comprised VEGFR1R2 Fc and targeted VEGF described by Holash. Those of ordinary skill would have recognized the desire to make a bispecific antibody that targets HER2 and VEGF as described by Bostrom and Ahmed and would have simply recognized the advantage of targeting two proteins of interest as described by Riet. Therefore, those of ordinary skill in the art at the time of filing would have been motivated to replace the BW431/26scFv of Riet with the VEGF2R1R2 Fc of Holash to achieve a modified T lymphocyte targeting tumors 
Those of ordinary skill would have had a reasonable expectation of successfully replacing the BW431/26scFv of Riet with the VEGF2R1R2 Fc of Holash because Riet showed dozens of manipulations of bi-specific CARs and because Bostrom and Ahmed taught a bispecific antibody/CAR against HER2 and VEGF. This is all that is required to arrive at the product of claims 111 or 118. 
Claims 112 and 120 have been included because the B1D2scFV of Riet targets HER2, a tumor antigen expressed on “a solid tumor” as claimed.
Claims 113 and 121 have been included because the B1D2scFV of Riet targets HER2, a “tumor-associated” or “tumor-specific” as claimed.
Claims 114 and 122 have been included because they list HER2 as the tumor antigen. 
Claims 119 and 126 have been included because the B1D2scFV of Riet is a “scFV antibody fragment” as claimed. 
Response to arguments
Applicants’ recitation of case law on pg 5-6 of the response filed 8-31-21 is noted but not persuasive because the fact patterns in the cases cited are not the same as those in the instant application. 
Applicants’ summary of the invention on pg 6-7 is noted but is not persuasive because it does not distinguish the claimed invention from the combined teachings. 
Applicants’ summary of Riet on pg 7-8 is noted but is not persuasive because it does not distinguish the claimed invention from the combined teachings. The examiner 
Applicants argue those of skill would not be motivated to replace one of the proteins that binds a tumor antigen with a protein that binds VEGF because there would be no reasonable expectation of success because the T-cells would no longer bind two antigens that are expressed on tumor cells (pg 8). Applicants’ argument is not persuasive. First, applicants’ logic in the statement “there would be no reasonable expectation of success because the T-cells would no longer bind two antigens that are expressed on tumor cells” is flawed. Reasonable expectation of success relates to the ability to arrive at the claimed invention; it does not relate to achieving the same goal as Riet. Second, those of ordinary skill would have recognized the desire to make a bispecific antibody that targets HER2 and VEGF as described by Bostrom and Ahmed and would have simply recognized the advantage of targeting two proteins of interest as described by Riet. Therefore, those of ordinary skill in the art at the time of filing would have been motivated to replace the BW431/26scFv of Riet with the VEGF2R1R2 Fc of Holash to achieve a modified T lymphocyte targeting tumors expressing HER2 while at the same time suppressing tumor growth and vascularization via VEGFR binding VEGF as described by Holash. Those of ordinary skill would have had a reasonable expectation of successfully replacing the BW431/26scFv of Riet with the VEGF2R1R2 Fc of Holash because Riet showed dozens of manipulations of bi-specific CARs and because Bostrom and Ahmed taught a bispecific antibody/CAR against HER2 and VEGF. This is all that is required to arrive at the product of claims 111 or 118. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, there is teaching and motivation to change the bispecific antibody of Riet to take advantage of suppressing tumor growth and vascularization via VEGFR2R1R2 Fc described by Holash.
 
Claim Rejections - 35 USC § 112
Enablement
The rejection of claims 111-115, 118-123, 126 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn because the T-cells can 
The rejection regarding a T-cell expressing a dual CAR that targets αvβ3 (CD61), galectin, K-Ras (V-Ki-ras2 Kirsten rat sarcoma viral oncogene) or Ral-B as required in claims 115 and 123 has been withdrawn because the T-cells can be used in vitro for co-stimulation assays. 
Written Description
The rejection of claims 111-115, 118-123 and 126 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description, has been withdrawn because the T-cells can be used in vitro for co-stimulation assays as shown on pg 48, para 148-151, and in Example 5 (pg 49-52) and because the claims have been limited to VEGF. 
The rejection regarding a T-cell expressing a dual CAR that targets αvβ3 (CD61), galectin, K-Ras (V-Ki-ras2 Kirsten rat sarcoma viral oncogene) or Ral-B as required in claims 115 and 123 has been withdrawn because extracellular antigen binding domains that target αvβ3 (CD61), galectin, K-Ras… were well-known in the art and could easily replace the B1D2scFv described by Riet.  
Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632